Atkinson, J.
1. A petition in equity which contains no prayer for process is defective. Orr Shoe Co. v. Kimbrough, 99 Ga. 143 (25 S. E. 204); Clayton v. Farrar Lumber Co., 119 Ga. 37 (45 S. E. 723); Griffin v. Gainesville Iron Works, 144 Ga. 840, 842 (88 S. E. 201). But the defect is one that may be cured by amendment. Lyons v. Planters’ Loan & Savings Bank, 86 Ga. 485 (12 S. E. 882, 12 L. R. A. 155); DeLacy v. Hurst, 83 Ga. 223 (9 S. E. 1052); Savannah, Florida & Western Ry. Co. v. Atkinson, 94 Ga. 780 (21 S. E. 1010); Dykes v. Jones, 129 Ga. 99 (58 S. E. 645).
2. The amendment which the court allowed subject to' demurrer added a prayer for process, thereby curing the defect in the petition; and it was error for the court to dismiss the petition as amended.

Judgment reversed.


All the Justices concur.